Exhibit 21 Subsidiaries of Registrant (2016) Jurisdiction 3811 Bell Medical Properties, LLC Delaware 5004 Pool Road Properties, LP Texas 73 Medical Building, LLC Connecticut 653 Town Center Investments, LLC Arizona 653 Town Center Phase II, LLC Arizona ApaMed Properties, LLC Arizona Arlington Medical Properties, LLC Arizona Auburn Medical Properties II, LLC Delaware Banburry Medical Properties, LLC Delaware BRB/E Building One, LLC Texas Brunswick Associates, LLC New York Centennial Medical Properties, LLC Delaware Cimarron Medical Properties, LLC Texas Cobre Properties, LLC Delaware Cypresswood Investments, L.P Georgia Deerval Properties, LLC Arizona DesMed, LLC Arizona DTX Medical Properties, LLC Texas DVMC Properties, LLC Arizona Eagle Medical Properties, LLC Michigan Forney Deerval, LLC Texas Forney Willetta, LLC Texas FTX Healthcare GP, LLC Texas FTX MOB Phase II, LP Texas Gold Shadow Properties, LLC Arizona Grayson Properties, LP Texas Gulph Investments Maryland Hanover Medical Properties, LLC Virginia HNV Medical Properties, LLC Nevada Juniper Medical Properties, LLC Madison Station Medical Properties, LLC Arizona Alabama NSHE TX Bay City, LLC Texas NSHE TX Cedar Park, LLC Texas NTX Healthcare Properties, LLC Texas NWTX Medical Properties, LLC Texas Oneida Medical Properties, LP Texas Osage Medical Properties, LLC Arkansas Ottumwa Medical Properties, LLC Iowa Palmdale Medical Properties, LLC Delaware Paseo Medical Properties II, LLC Arizona PAX Medical Holdings, LLC Delaware PCH Medical Properties, LLC Arizona PCH Southern Properties, LLC Delaware Riverdale Realty, LLC Georgia Santa Fe Scottsdale, LLC Arizona Saratoga Hospital Properties, LP Texas Sheffield Properties, LLC Georgia Shiloh Medical Properties, LLC Arkansas Sierra Medical Properties, LLC Arizona Sparks Medical Properties, LLC Delaware Spring Valley Medical Properties, LLC Arizona Spring Valley Medical Properties II, LLC Delaware Suburban Properties, LLC Kentucky Tuscan Medical Properties, LLC Delaware UHT TRS, LLC Delaware UHT/Ensemble Properties I, LLC Delaware Willetta Medical Properties, LLC Arizona
